DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

2.	The drawings were received on 19 May 2022.  These drawings are acceptable.

Response to Arguments

3.	Applicant’s arguments, see page 7, lines 13-18, filed 19 May 2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn in view of the above noted corrected drawings. 

4.	Applicant’s arguments, see page 7, lines 19-23, filed 19 May 2022, with respect to the 35 USC 112(b) rejection of claims 3, 13 and 18 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 3, 13 and 18 has been withdrawn in view of the amendments to the claims. 

5.	Applicant’s arguments, see page 7, line 24 to page 14, line 8, filed 19 May 2022, with respect to the 35 USC 102 and 103 rejections of claims 1, 3, 9-13 and 16-18 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claims 1, 3, 9-13 and 16-18 have been withdrawn. In particular the Examiner agrees with Applicants that the prior art made of record fails to teach or fairly suggest the dehumidification mechanisms of claims 1 or 11 having the recited layered structure and condensate pump. The Examiner likewise agrees with Applicants that the prior art made of record fails to teach or fairly suggest the dehumidification mechanism of claim 17 having the recited layered structure.

Allowable Subject Matter

6.	Claims 1, 3, 9-13 and 16-18 are allowed.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
June 3, 2022